       Case 1:19-cv-09309-LTS-JLC Document 33 Filed 06/08/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS GASPERI,
                                                              No. 19 CV 9309-LTS-JLC
                               Plaintiff,

               -against-                                                 ORDER

PB HUDSON LLC et al.,

                               Defendants.



                                       MEMORANDUM ORDER

               The Court has received and reviewed Plaintiff’s letter dated June 7, 2021, and the

attached revised settlement agreement, requesting that the Court so order the parties’ stipulation

of dismissal with prejudice. (Docket entry nos. 32 and 32-1.) “[B]efore a district court enters

judgment” on an FLSA settlement agreement, “it must scrutinize the settlement agreement to

determine that the settlement is fair and reasonable.” Wolinsky v. Scholastic Inc., 900 F. Supp.

2d 332, 335 (S.D.N.Y. 2012). “The ultimate question is whether the proposed settlement reflects

a fair and reasonable compromise of disputed issues rather than a mere waiver of statutory rights

brought about by an employer’s overreaching.” Id. (internal quotation marks and citation

omitted). In determining whether a settlement is fair and reasonable, a court considers the totality

of the circumstances, encompassing a range of factors including: “(1) the plaintiff’s range of

possible recovery; (2) the extent to which the settlement will enable the parties to avoid

anticipated burdens and expenses in establishing their respective claims and defenses; (3) the

seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is the

product of arm’s-length bargaining between experienced counsel; and (5) the possibility of fraud

or collusion.” Id. (internal quotation marks and citation omitted). “[F]actors that weigh against
GASPERI CHEEKS ORD REV'D STLMT.DOCX               VERSION JUNE 8, 2021                               1
       Case 1:19-cv-09309-LTS-JLC Document 33 Filed 06/08/21 Page 2 of 3



approving a settlement also include the following: (1) ‘the presence of other employees situated

similarly to the claimant’; (2) ‘a likelihood that the claimant’s circumstances will recur’; (3) ‘a

history of FLSA non-compliance by the same employer or others in the same industry or

geographic region’; and (4) the desirability of ‘a mature record’ and ‘a pointed determination of

the governing factual or legal issue to further the development of the law either in general or in an

industry or in a workplace.’” Id. at 336 (citation omitted). “Generally, there is a strong

presumption in favor of finding a settlement fair, as the Court is generally not in as good a

position as the parties to determine the reasonableness of an FLSA settlement.” Lliguichuzhca v.

Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013) (internal quotation marks and

citation omitted). Moreover, following the Second Circuit’s decision in Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), parties may not privately settle FLSA

claims without approval of either the district court or the Department of Labor. In dicta in

Cheeks, the Second Circuit expressed hesitation with respect to the validity of settlement

agreements containing confidentiality provisions, general releases or excessive attorneys’ fees.

See generally id.

               The Court has carefully considered the parties’ submission, which includes a copy

of the parties’ executed revised Settlement Agreement. (See docket entry nos. 32, 32-1.) In light

of the factors articulated above, as well as the Court’s review of the revised agreement, which

narrows the release provision and eliminates the confidentiality provision, the Court finds that the

proposed settlement agreement, including the settlement and attorneys’ fee amounts and the

release provision, is fair and reasonable and that it satisfies the requirements of Cheeks. The




GASPERI CHEEKS ORD REV'D STLMT.DOCX                VERSION JUNE 8, 2021                               2
         Case 1:19-cv-09309-LTS-JLC Document 33 Filed 06/08/21 Page 3 of 3



parties are directed to file their executed stipulation of dismissal within 14 days of the date of this

order.

         SO ORDERED.

Dated: New York, New York
       June 8, 2021

                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               Chief United States District Judge




GASPERI CHEEKS ORD REV'D STLMT.DOCX                VERSION JUNE 8, 2021                              3
